Title: To George Washington from Benjamin Harrison, Sr., 28 February 1781
From: Harrison, Benjamin, Sr.
To: Washington, George


                        
                            Dear Sir
                            Philad’a Feb’y 28. 1781
                        
                        The Inclosed letters for Mr Carter the unworthy Son of a very worthy Father I must beg in his name and my own
                            may be sent with a flagg to New-York as soon as possible, as he must stand in the greatest need of assistance. He fell
                            into the hands of the Enemy in a stupid drunk in publick, I hope the accident may bring him to his senses, if it doesn’t
                            nothing will—I am extremely glad to hear you are sending us assistance and hope you can with convenience spare it. If the
                            french fleet had come on with about 2500 Men, a very few days would have put the Traytor, his Army and fleet into our
                            hands, as Baron Steuben is on one side of him with at least 3000 Men and those being on the other
                            side he could not have escaped I am Your most affec’t & most obed. Serv’t
                        
                            Benj. Harrison

                        
                    